Citation Nr: 0807304	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  

In January 2008, the veteran testified in a Travel Boar 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran's 
currently diagnosed PTSD is related to military service; 
however, the claimed in-service stressor events of personal 
assault have not been corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a notice was provided in March 2006.  Any error 
with respect to this notice was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, personnel records, DD Form 214 and VA medical 
records.  The veteran was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant also submitted 
a VA Psychological Evaluation that related the diagnosis of 
PTSD to service.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA regulation 38 C.F.R. § 3.304(f) (2007) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

The competent medical evidence of record confirms that the 
veteran has a current diagnosis of PTSD.  A VA psychological 
examination in August 2004 shows a diagnosis of PTSD chronic, 
with depressive features, secondary to military sexual 
trauma.  VA treatment records also include findings of PTSD 
and depression.  

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  In this case, there is no 
evidence in the DD 214, personnel records or service medical 
records that the veteran engaged in combat.  The veteran was 
only stationed in the United States and Germany.  Her 
military occupational specialty was a clerk-typist.  She 
received the National Defense Service Medal.  Additionally, 
the veteran has not asserted that she engaged in combat.  As 
such, the Board concludes that the veteran did not engage in 
combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau, 9 Vet. App. at 395-96.  Therefore, 
although the August 2004 VA Psychological Examination 
diagnosed the veteran with PTSD related to service, it does 
not verify that the stressors actually occurred.  There must 
be corroborative evidence to verify the claimed in service 
stressors.  

If a PTSD claim is based on in-service personal assault, as 
is the veteran's claim, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2007).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Id.  Evidence 
of behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.  

The veteran contends that she currently has PTSD because she 
was sexually assaulted on two different occasions in service.  
Despite these assertions, the evidence of record does not 
sufficiently corroborate the veteran's account of in-service 
personal assaults.  The veteran testified that she did not 
report the incidents or seek medical attention after the 
incidents.  The Board notes that the veteran did report in 
May 1973 upon separation from service that she had been 
treated for a female disorder in service.  The service 
medical records, show that the veteran reported irregular 
menses and the pelvic examination was within normal limits in 
December 1972.  In April 1973, there was also an indication 
of the veteran's pregnancy in the service medical records.  
The service medical records, however, contain no reference to 
a sexual assault.  The service personnel records also do not 
indicate a personal assault or a change in performance.  
Enlisted Efficiency Reports in January 1972 recommended that 
the veteran be promoted with contemporaries and in September 
1972 recommended that she be promoted immediately.  The 
personnel records show a transfer to Germany, however, they 
do not include an accusation or investigation of an assault.  

The Board has also reviewed the appellant's statements, her 
daughter's statement as well as the fellow Women's Army Corp 
veteran who served with the appellant in Germany.  The 
veteran's statements alone are insufficient to establish the 
occurrence of the claimed stressors.  Her claimed in-service 
stressors must be established by official service records or 
other supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994).  In addition, any service 
department records must support, not contradict, the 
veteran's testimony regarding the non-combat stressor.  
Doran, 6 Vet. App. at 289.

Unfortunately, the service records do not support the 
appellant's contentions.  There is no evidence of the 
assaults in the service records.  The medical records do not 
reflect injuries from the assaults and the personnel file 
does not indicate that an assault may have occurred.  The 
veteran testified that her performance was affected by the 
assaults.  She testified that she had an unsatisfactory 
performance evaluation and that the basis of her transfer was 
because of the assaults.  The personnel records do not 
support the veteran's testimony.  In fact, the personnel file 
indicates that the veteran was recommended for promotion.  

The statement by the veteran's daughter, also does not 
corroborate the veteran's assertions.  Her daughter did not 
observe the veteran in service or observe the stressor 
events.  The Board has considered the daughter's observations 
of her mother after service; however, as a layman, without 
the appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical matter 
such as etiology of the veteran's PTSD.  While the veteran's 
daughter can certainly attest to her observations and 
interactions with the veteran, she is not competent to 
provide an opinion linking the veteran's PTSD to an in-
service event.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Additionally, the statement by the fellow veteran who 
serviced with the appellant does not corroborate the 
appellant's statements.  The statement does not contain 
observations made in service or descriptions of events in 
service.  The statement is a recitation of what the appellant 
told the veteran.  The Board finds that the fellow veteran's 
statement is credible as to what the veteran was told by the 
appellant.  The statement, however, is not competent evidence 
to corroborate that the assault actually took place.  Given 
the absence of evidence in service such as medical evidence, 
observations of events or behavior changes, deterioration of 
work performance, and similar evidence, service connection 
cannot be granted.  

In reaching this conclusion, the Board has given the veteran 
the benefit-of-the-doubt, however, the preponderance of the 
objective evidence is against her claim.  Therefore, the 
veteran's claim for service connection for PTSD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


